OFFICE    OF THE ATTORNEYOENERAL        OF TEXAS
                                     AUSTIN




flonoroble Luther C. Johnston
County Mitornsy
Andrrron County
?alartins,  Texasi




               m0uia     oltatioh    b
    .' tax    ruits   be publlrhed




B. L. Vol.      10, p.
                                               ra o? mi~lur&8
                                                miitn,a 6d.b
                                               eta ter th6 taxer
                                               er a? fears, ar8
                                               he name OS the
                                                lot@ bs unkmwm




               850 quote    from Artlele   ?JCdb, Vernot)'e Annotated
OirS.1 3tatutes        (Aots 28211, 46th   Leg., p. 1494-a. @I. IBQQ),,
ae ?0ll0ws:
                                                                      694


Honorable   Luther           0. Johnston,   Page 2


            aSec. 3. The laws gorernlng ordinary fore-
     closure suits In the District    Courts of this State
     shall oontrol the auaetion   of parties,   lssuanae,
     and service   of procw~s and other prooeedlngr     in
     t&x mlit(l, aare and exoept as herein otherwise
     provided.    The following apeolal prorlslonr     shall
     apply to and govern the question of parties and
     lrsuanee and servioe of prooere in tax wits:
            (I
                 .   .   .


           *(a)    Where any defendant in such ault 11
     a nonresident    of the Stat+, where the name8 of
     the owner or ounem OS said property are unknown
     to the attorney    filing   the suit for the plelntltt
     taxlug unit,    where the residence      o? any defrndant
     18 unkuoun to suoh attorney,        and where the auto
     oi the defendant     heir8 OS any deoeared perron are
     unknown to ruoh attorney,       and ruch faotr are ro-
     oited in the petltlon,      eenioe     of notioe br pub-
     Uoatlon    lr hereby luthorlred       In eaoh and all o?
     such oases,    . . .-           tloer   rhnll be oubllrh
     An rose newwamr DU#?&             ln the county in uhlo!?
     the Dronerty la loo        d one t           le   rt
     121 oon#eeutI e we2         the ii%      ~&%on        Fz
     be not leas &n       Sour&eon (14) dam Drlor to the



                                                         on aua




           “Sco. 13. The prorirlonr   OS thlr Aot rhall
     be ausulatlre  o? and In addition to all other
     rlnhte and remedies to A&oh M tulnn       unit mat




     Reytmed Cltll             Btatuter of 1926 rhall  govern  .tr
     brbught under             thlr hot exorpt as herein provided.*
     (Underscoring             ours).
Ronorabla         Luther    C. Sohnrton,   Page S


                  In the oaso of State et al.        v. Bagbj’s Estate et
al.,    120   S.W.     (2d) SW, the following        language 1s foundr
               *The provlelons     of Chapter 10, Title 122 (tax-
        ation OS R.C.S. where applloable        will oontrol   the
        prooedure questions      in tax foreolosure    suits here
        presented.      40 T. J. p. 241; Young v. Jackson,       bO
        Tax. Clv. App. 351, 110 S.W. 74, writ refused;           Rour-
        ret v. Settegart,      Tex. Cit. App., 210 S.W. 219; Art-
        lole 7542, R.C.9, o? 1925, under this Title provides
        that ‘whenever l l l the uama o? the owner or owners
        OS said l * * late be unknown, the@, upon affldavlt
        of the attorney     for the State aettlng    out that the
        l l l owners     are unknown to the attorney      for the
        State and after inquiry       oannot be asoertalned;     raid
        part2er    shall be olted and made partier      defendant
        by notloe * l *.I       This artlole   then prescriber    the
        fora of euoh notloe and~prOtldea for publloatloa
        onoe each week Sor thre




                  It   la olear    from the luthorltler elted ebova that
the provision@             of Artlole  734Sb, lupra, ~111 prevail  over the
provisions   of~Artlole    7842, supra , should they be in ooniliot.
IOU are therefore     advtred that remloe     o? notlae by publloa-
tlon shall be suffloient      if 8-e be publirhrd ior two (2) eon-
saoutive   weeks in oompllanoe with,Seotlon      3(d) of Artlole   ?%5b,
supra, when said Artlele      la applLoable.
           Any langunge oontained in our Opinton No. O-2927
that 1s oontraxy to what we have uld in this opinion 1s here-
by expressly overruled.
                                                       Yours very   truly



                                                Br      fk%
       ATTORNEY        GEK%AL